Citation Nr: 1632431	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected depression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from December 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  That rating decision implemented the Board's November 2010 award of service connection for depression, and assessed a 30 percent initial evaluation, effective March 23, 2006.  

During the pendency of the appeal, the RO issued a December 2011 rating decision and statement of the case (SOC) increasing the initial evaluation from 30 percent to 50 percent effective March 23, 2006.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue of entitlement to a higher initial evaluation remains on appeal and has been recharacterized as reflected on the title page.

Also during the course of the appeal, the Veteran reported in his June 2011 notice of disagreement (NOD) that he receives Social Security Administration (SSA) disability benefits based primarily on his service-connected depression and he asserted entitlement to a TDIU.  As such, it follows that a request for a total disability rating based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The Board acknowledges that the RO issued a decision in December 2011 denying entitlement to a TDIU.  However, as the issue of the appellant's entitlement to an increased rating for his service-connected depression was already in appellate status at that time, by virtue of the Veteran's June 2011 NOD, the issue of entitlement to TDIU is also properly on appeal before the Board.

The Veterans Benefits Management System (VBMS) includes the Veteran's August 2013 statement reporting treatment at the Minneapolis VA Medical Center (VAMC) and the December 2014 VA examination report.  The RO necessarily had no opportunity to review this evidence at the time of the December 2011 rating decision and SOC, but the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity upon remand to consider any records received since the December 2011 rating decision and SOC.  The Veteran's Virtual VA claims file includes Minneapolis VAMC records for treatment through August 2011, and the RO reviewed them in the December 2011 rating decision and SOC.  The other documents in VBMS and Virtual VA, including the SSA records, are either duplicative of those in the paper claims file or not relevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed above, in August 2013, the Veteran reported treatment at the Minneapolis VAMC from February 2006.  Again, Virtual VA only includes VA treatment through August 2011.  While the SSA records include many VA treatment records, the SSA records themselves were associated with the Veteran's claims file in November 2011, and only include records for VA treatment through May 2007.  Therefore, there appear to be outstanding VA treatment records.  Remand is therefore required to obtain those VA treatment records.  

Further, it is unclear if the Veteran receives any non-VA treatment for his depression.  For example, the SSA records include several psychological evaluation reports.  The Veteran additionally submitted a May 2007 authorization for the release of treatment records from Northwest Disability Services, the same organization that performed one of the SSA psychological evaluations.  The Veteran additionally submitted an October 2005 evaluation report from ASC Psychological Clinic with his June 2006 VCAA response.  Therefore, on remand, the Veteran should have the opportunity to authorize the release of any private psychological treatment records, or submit the records himself.  

Additionally, the Veteran's June 2011 notice of disagreement reported his receipt of SSA disability benefits, based primarily on his service-connected depression.  Additionally, the paper claims file includes a June 2011 denial of Vocational Rehabilitation and Employment services.  While on remand, the AOJ should also obtain the Veteran's Vocational Rehabilitation file.  

Finally, the Board finds that, on remand, the AOJ should afford the Veteran a more current examination to ensure to a complete and accurate record for review prior to the final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Northwest Disability Services and from ASC Psychological Clinic.    

The AOJ should also obtain any outstanding VA medical records, to include any outstanding records from the Minneapolis VAMC for treatment since August 2011.  

2.  The AOJ should secure any available Vocational Rehabilitation and Employment records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected depression.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file and comment on the severity of the Veteran's service-connected depression.  

The examiner should report all signs and symptoms necessary for rating the Veteran's depression under the General Rating Formula for Mental Disorders, including the frequency, severity, and duration of such symptoms.  The examiner's findings should also address the level of social and occupational impairment attributable to the Veteran's depression.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the claims file, must be made available to the examiner for review.  

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental SOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

